            Case 1:21-cr-00337-RCL Document 16 Filed 07/06/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                      :
                                              :
       v.                                     :               Criminal No. 21-cr-337
                                              :
DERRICK EVANS,                                :
                                              :
                       Defendant.             :

                  CONSENT MOTION TO VACATE, CONTINUE, AND
                 TO EXCLUDE TIME UNDER THE SPEEDY TRIAL ACT

       The United States of America hereby moves this Court vacate the July 9, 2021 status

hearing scheduled in the above-captioned matter, for a 30-day continuance of the above-captioned

matter, and further to exclude the time within which the trial must commence under the Speedy

Trial Act, 18 U.S.C. § 3161 et seq., on the basis that the ends of justice served by taking such

actions outweigh the best interest of the public and the defendant in a speedy trial pursuant to the

factors described in 18 U.S.C. § 3161(h)(7)(A), (B)(i), (ii), and (iv). In support of its motion, the

government states as follows:

       The parties are engaging in ongoing discussions regarding possible resolutions of this case.

These discussions have been impacted by the recent indictment of the defendant.             Further,

counsel for the defendant is making diligent efforts to become admitted to the bar of this Court for

the purpose of appearing in this matter. These efforts are ongoing.

       Counsel for the defendant consents to this motion.

       WHEREFORE, the government respectfully requests that this Court grant the motion to

vacate the scheduled status hearing, grant a 30-day continuance of the above-captioned

proceeding, and that the Court exclude the time within which the trial must commence under the

Speedy Trial Act, 18 U.S.C. § 3161 et seq., on the basis that the ends of justice served by taking
          Case 1:21-cr-00337-RCL Document 16 Filed 07/06/21 Page 2 of 2




such actions outweigh the best interest of the public and the defendant in a speedy trial pursuant

to the factors described in 18 U.S.C. § 3161(h)(7)(A), (B)(i), (ii), and (iv).

                                               Respectfully submitted,

                                               CHANNING D. PHILLIPS
                                               Acting United States Attorney
                                               DC Bar No. 415793


                                       By:     /s/ Kathryn E. Fifield____
                                               Kathryn E. Fifield
                                               Trial Attorney, Detailee
                                               555 Fourth Street, N.W.
                                               Washington, DC 20530
                                               Kathryn.fifield@usdoj.gov
                                               (202) 320-0048




                                                  2
